DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/26/2019 and 3/19/2021 have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 recites “at least one organic layer” comprising the material of claim 1. Each of claims 9-12 recites “wherein the organic layer is…” Since claim 8 recites “at least one organic layer” while the other claims recite only one organic layer, it is therefore unclear if the material of claim 1 is contained in the organic layer recited in claims 10-12 or in other organic 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,495,765 to Fukami et al.
Regarding claim 1, Fukami et al. discloses the same compound, such as the following (col. 6):

    PNG
    media_image1.png
    176
    311
    media_image1.png
    Greyscale
.
Claims 1-3 are therefore anticipated. 

Claims 1, 4-5 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/043835 A1 to Kwon et al. (See attached machine-generated English translation).
	Regarding claim 1, Kwon et al. discloses an OLED comprising organic layers sandwiched between two electrodes, wherein the organic layers comprise an amine 

    PNG
    media_image2.png
    279
    181
    media_image2.png
    Greyscale
    and 
    PNG
    media_image3.png
    270
    177
    media_image3.png
    Greyscale
.
The compound, such as P-71, is a species of the claimed compound. (Compare P-71 with the compound in claim 5 and note that R16 is an aromatic heterocyclic group). Claims 1, 4 and 5 are therefore anticipated. The organic layers include HIL, HTL, ETL, EIL, EML, hole-blocking layer (HBL), and electron-blocking layer (EBL) (see page 5 of the translation). In the examples, the amine compound is used in the HTL or in an emitting auxiliary layer (EAL) sandwiched between a HTL and an EML. The EAL is, in effect, a second HTL as the amine compound functions as a hole-transporting material. Claims 8-13 are therefore anticipated.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,495,765 to Fukami et al. in view of US 2014/0339518 A1 to Yamamoto et al.
Regarding claim 8, the compound of claim 1 is disclosed by Fukami as explained above. Fukami teaches that the compound is to be used as a hole-transporting material in an organic electroluminescence device (col. 7, lines 48-51) but fails to provide an example of the device in the form anode/organic layers/cathode. On the other hand, Yamamoto discloses an OLED in the form anode/HIL/HTL2/HTL1/EML/HBL/ETL/EIL/ cathode [0026], wherein the HTL1 contains a carbazole compound, the HTL2 contains a diamine compound, and the EML contains a phosphorescent emitter and a host material. The device is said to exhibit superior working lifetime and luminous efficiency [0022]. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the instant invention was filed to have modified the device taught by Fukami by employing the device taught by Yamamoto and using the diamine compound in the HTL2 of the device so as to obtain an OLED having improved working lifetime and high luminous efficiency. 
The features of claims 9-13 are taught by Yamamoto as explained.

Claims 1 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over .
Regarding claim 1, Park et al. discloses an OLED comprising an anode and a cathode sandwiching a plurality of organic layers (p. 4) comprising a diamine compound having a general structure of 

    PNG
    media_image4.png
    155
    181
    media_image4.png
    Greyscale

wherein Ar1-4 include (hetero)aromatic groups such as phenyl and biphenyl (p. 7). This compound differs from the claimed compound in that the middle arylene group is a naphthylene and not a phenylene. However, Katsukawa et al. discloses a phenylene diamine to be used as a hole-transporting material in a light-emitting device, wherein the diamine includes the following two versions (col. 4):

    PNG
    media_image5.png
    246
    513
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    320
    514
    media_image6.png
    Greyscale
.

	The compound of claims 6 and 7 is obvious for the same reason. The device of claims 8-12 is disclosed by Park in the examples. Regarding claim 13, Park discloses in examples 44-84 devices that have a configuration of anode/HIL/HTL/auxiliary layer/ EML/HBL/ETL/EIL/cathode wherein the diamine compound is included in the auxiliary layer. Since the compound functions as a hole-transporting material (see examples 1-43), the auxiliary layer is in effect a second hole-transport layer.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762